DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments with subsequent arguments in support of the amendments, see pp. 9-10, filed 06/10/2022, with respect to claims 19-20, 23-37 have been fully considered and are persuasive.  The 103 rejections of 05/02/2022 has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Driving mechanism (piezo actuator, motor, or the like, para. [0044]), in claims 1-18.
Gas supply unit (appears to be a gas supply line, para. [0034]) in claims 6-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Weihrouch on 07/12/2022.

The application has been amended as follows: 
Claim 20: A plasma processing apparatus comprising:
a plasma processing chamber;
a mounting table having a substrate placing face for placing a substrate, and a ring placing face surrounding the substrate placing face, the mounting table further including at least three holes providing openings in the mounting table;
a first ring having an inner peripheral portion and an outer peripheral portion, the inner peripheral portion of the first ring positioned on the ring placing face;
a second ring having an inner peripheral portion and an outer peripheral portion, an upper face of the inner peripheral portion of the second ring being covered by a lower face of the outer peripheral portion of the first ring, the inner peripheral portion of the second ring having at least three through holes that align with respective holes of the at least three holes of the mounting table;
the second ring having: (a) an inner diameter which is larger than an inner diameter of the first ring, and (b) an outer diameter which is larger than an outer diameter of the first ring;
at least three lifter pins each housed in a respective one of the at least three holes of the mounting table, each lifter pin having a first holding segment extending through a corresponding through hole of the at least three through holes of the second ring and supporting the first ring at the lower face of the first ring, and a second holding segment having a larger outer dimension than the first holding segment and supporting the second ring at a lower face of the second ring; and

a driving mechanism configured to vertically move the at least three lifter pins, wherein: the mounting table includes a susceptor and an electrostatic chuck, the at least three holes of the mounting table extending in the susceptor, and wherein the electrostatic chuck is above the susceptor, and
the ring placing face is provided on the electrostatic chuck such that the inner peripheral portion of the first ring is on the electrostatic chuck,
the plasma processing apparatus further including an insulating member, the insulating member having an outer diameter larger than the outer diameter of the second ring, and wherein a portion of the insulating member is below the second ring such that the outer peripheral portion of the second ring covers the portion of the insulating member while the inner peripheral portion of the second ring is covered by the first ring.

Allowable Subject Matter
Claims 19-20, 23-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record discloses A plasma processing apparatus comprising: a plasma processing chamber; a mounting table having a substrate placing face for placing a substrate, and a ring placing face surrounding the substrate placing face, the mounting table further including at least three holes providing openings in the mounting table; a first ring having an inner peripheral portion and an outer peripheral portion, the inner peripheral portion of the first ring positioned on the ring placing face;
a second ring having an inner peripheral portion and an outer peripheral portion, an upper face of the inner peripheral portion of the second ring being covered by a lower face of the outer peripheral portion of the first ring, the inner peripheral portion of the second ring having at least three through holes that align with respective holes of the at least three holes of the mounting table; the second ring having: (a) an inner diameter which is larger than an inner diameter of the first ring, and (b) an outer diameter which is larger than an outer diameter of the first ring;
at least three lifter pins each housed in a respective one of the at least three holes of the mounting table, each lifter pin having a first holding segment extending through a corresponding through hole of the at least three through holes of the second ring and supporting the first ring at the lower face of the first ring, and a second holding segment having a larger outer dimension than the first holding segment and supporting the second ring at a lower face of the second ring; and a driving mechanisms configured to vertically move the at least three lifter pins, wherein: the mounting table includes a susceptor and an electrostatic chuck, the at least three holes of the mounting table extending in the susceptor, and wherein the electrostatic chuck is above the susceptor, and the ring placing face is provided on the electrostatic chuck such that the inner peripheral portion of the first ring is on the electrostatic chuck,
However, the prior art of record fails to reasonably disclose the plasma processing apparatus further including an insulating member, the insulating member having an outer diameter larger than the outer diameter of the second ring, and wherein a portion of the insulating member is below the second ring such that the outer peripheral portion of the second ring covers the portion of the insulating member while the inner peripheral portion of the second ring is covered by the first ring, as set forth in the present claims. 
The apparatus of Seo, Schmid, and Moriya as s combination do not disclose the limitations above. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130228323 discloses the ring configuration without the insulating ring (Fig. 2). US 20220013339, US 20210098238, US 20210118648, US 20210280396, US 20200098550 all disclose a similar invention with non-prior art dates. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718